Citation Nr: 0410565	
Decision Date: 04/23/04    Archive Date: 04/30/04

DOCKET NO.  03-12 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased disability rating for service-
connected post-traumatic stress disorder (PTSD), currently 
evaluated as 30 percent disabling.

2.  Entitlement to an increased disability rating for service-
connected sarcoidosis, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the 
U.S.A.


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel



INTRODUCTION

The veteran served on active duty from May 1965 to June 1969.   
Service in Vietnam is indicated by the evidence of record.

This case comes to the Board of Veterans' Appeals (the Board) on 
appeal from an October 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if further 
action is required on his part.

Status of claims

(i.) Appealed issues withdrawn

On April 29, 2003 the veteran submitted a statement through his 
representative indicating that with the exception of claims 
seeking increased ratings for PTSD and sarcoidosis, he was 
withdrawing all other appealed issues (entitlement to service 
connection for phlebitis, cellulitis, headaches, dizziness, tinea 
pedis and type II diabetes mellitus and entitlement to increased 
disability ratings for tinnitus and hearing loss).  These issues 
are therefore no longer in appealed status and will not be further 
addressed by the Board.  See 38 C.F.R. § 20.204 (2003).

(ii.) Issues not on appeal

Additionally, the record shows that the veteran filed a new claim 
in March 2003 requesting entitlement to service connection for 
peripheral neuropathy of the upper and lower extremities.  That 
claim was denied by the RO in a rating decision dated in May 2003; 
the veteran was notified of the decision by letter dated May 21, 
2003.  To the Board's knowledge, the veteran has not filed a 
notice of disagreement (NOD) expressing dissatisfaction with the 
decision and indicating a desire to contest the RO's decision.  
See 38 C.F.R. § 20.201 (2003) [a NOD must be in terms which can be 
reasonably construed as expressing disagreement with a VA 
determination and a desire for appellate review].  Consequently, 
those matters are not in appellate status before the Board at this 
time.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) 
[pursuant to 38 U.S.C.A. § 7105, filing of NOD initiates appellate 
review, and a request for appellate review is completed by filing 
of a substantive appeal after a statement of the case is issued by 
VA].

The Board also notes that the veteran may have raised an informal 
claim seeking a total disability rating on the basis of individual 
unemployability due to service-connected disabilities (TDIU) in a 
statement of April 28, 2003 wherein he indicated that he could not 
work due to his health problems.  See Roberson v. Principi, 251 
F.3d 1378 (Fed. Cir. 2001) [a separate, formal claim is not 
required in cases where an informal claim for TDIU has been 
reasonably raised]; see also VAOPGCPREC 12-2001 (July 6, 2001) 
[further expansion on the concept of when an informal claim for 
TDIU has been submitted].  The matter of the veteran's entitlement 
to TDIU has not been previously addressed at the RO level and is 
not on appeal.  It is therefore referred to the RO for any 
appropriate action.


REMAND

The veteran's accredited representative has requested additional 
development in this case.  See Statement of Accredited 
Representation in Appealed Case, dated in May 2003.  After having 
reviewed the veteran's VA claims folder, and for reasons stated 
immediately below, the Board believes that a remand is necessary.

Reasons for remand

Additional evidentiary development - increased rating claim for 
PTSD

The veteran's representative has requested a new VA compensation 
examination to evaluate the service-connected PTSD.  The record 
shows that the veteran was previously examined by VA in September 
2002.  The Board observes that the September 2002 VA psychiatric 
examination was scheduled primarily to determine whether the 
veteran had PTSD for the purposes of adjudicating his claim of 
entitlement to service connection; the level of disability, 
although discussed, was not of primary significance at the time.  
The veteran's representative has indicated that the veteran 
reports that his PTSD had worsened since the September 2002 
examination and that he was willing to report for a new exam.  

The Board believes another VA psychiatric examination should be 
scheduled.  
See, e.g., Allday v. Brown, 7 Vet. App. 517, 526 (1995) [where 
record does not adequately reveal current state of disability, 
fulfillment of duty to assist requires contemporaneous medical 
examination, particularly if there is no additional medical 
evidence which adequately addresses the level of impairment since 
previous examination]; see also Green v. Derwinski, 1 Vet. App. 
121, 124 (1991) [duty to assist may include "the conduct of a 
thorough and contemporaneous medical examination, one which takes 
into account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one"].

Additional evidentiary development - increased rating claim for 
sarcoidosis

(i.) Addendum medical opinion

It appears from the medical evidence of record that the veteran's 
sarcoidosis, which was initially service connected and rated 10 
percent disabling in November 1970 has been in remission for a 
considerable period of time.  The veteran has, however, in the 
intervening years been treated for symptoms of shortness of 
breath, chest tightness, and a productive cough, and he is using 
inhalers currently to control his respiratory symptoms.  The 
veteran's representative alleges that notwithstanding the fact 
that the service-connected sarcoidosis is in remission, the 
"restrictive airway disease" diagnosed on an August 2002 VA 
respiratory examination is "part and parcel" of his sarcoidosis 
disability and should be compensated as such.  See Statement of 
Accredited Representation in Appealed Case, dated in May 2003.  

In view of the foregoing, the Board believes an addendum medical 
opinion should be obtained addressing whether any current 
pulmonary problems are part of, or ar otherwise related to, the 
service-connected sarcoidosis.  See 38 C.F.R. § 3.159(c)(4) (2003) 
[a medical examination or medical opinion is necessary if the 
information and evidence of record does not contain sufficient 
competent medical evidence to decide the claim].

Social Security Administration records

The record indicates that the veteran is receiving monthly 
compensation benefits from the Social Security Administration 
(SSA).  However, it is unclear whether these benefits were awarded 
on the basis of disability.  On remand, this matter should be 
clarified and records pertaining to an award of disability 
benefits from the SSA should be obtained.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992) [duty to assist includes 
obtaining records from SSA and giving appropriate consideration 
and weight to such evidence in determining whether to award or 
deny VA disability compensation benefits].

Submission of additional medical evidence

The agency of original jurisdiction (AOJ) must also consider 
additional medical evidence submitted directly to the Board by the 
veteran's representative in January 2004.  The veteran did not 
waive his right to have this considered by the AOJ prior to Board 
review.  This remand will enable the AOJ to review the new 
evidence upon readjudication of the veteran's claims.  

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should contact the veteran through his representative in 
order to ascertain whether any additional medical evidence exists 
which pertains to the issues here under consideration.  Any such 
evidence so identified should be obtained and associated with the 
veteran's VA claims folder.

2.  VBA should contact the SSA for the purpose of clarifying 
whether the veteran is receiving disability benefits from that 
agency, and if so, requesting any relevant records from that 
agency that pertain to such an award.

3.  Upon completion of the above development, VBA must schedule 
the veteran for a VA compensation examination to determine the 
nature and extent of impairment caused by his service-connected 
PTSD.  The VA claims folder must be made available to and reviewed 
by the examiner in conjunction with the requested examination.  
The report of the examination should be associated with the 
veteran's VA claims folder.

4.  VBA should obtain an addendum medical opinion to the August  
2002 VA respiratory examination.  Based on a review of the 
evidence in the claims folder, the medical opinion should address 
whether it is at least as likely as not that any currently 
identified respiratory problem is related to the veteran's 
service-connected sarcoidosis.  If the examiner who conducted the 
August 2002 VA examination is unavailable, the file should be 
referred to another similarly qualified examiner.  If that 
examiner believes that physical examination of the veteran is 
required, such should be scheduled.  The addendum medical opinion 
must be associated with the veteran's VA claims folder.

5.  Thereafter, VBA must readjudicate the issues on appeal.  If 
the decision on any appealed claim remains unfavorable to the 
veteran, a supplemental statement of the case should be prepared.  
The veteran and his representative should be provided with the 
supplemental statement of the case and an appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board, if it is 
otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matters addressed by the Board in this remand.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be handled 
in an expeditious manner.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) [to be 
codified at 38 U.S.C. §§ 5109B, 7112].



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



